In an action, inter alia, to recover damages for breach of an alleged escrow agreement, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Rockland County (Sherwood, J.), entered March 1, 2002, as, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The determination of a trial court after a nonjury trial should not be disturbed on appeal unless it could not have been reached upon any fair interpretation of the evidence (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]; Kaniklidis v 235 Lincoln Place Hous. Corp., 305 AD2d 546, 547 [2003]). The evidence, fairly interpreted, supports a finding that the purported escrow agreement was never communicated to the defendants and thus the defendants never undertook the obligations contained therein (see Farago v Burke, 262 NY 229, 233 [1933]; Shapiro v Snow Becker Krauss, 208 AD2d 461 [1994]; Grossman v Fieland, 107 AD2d 659, 660 [1985]). Accordingly, the complaint was properly dismissed.
In light of our determination, we need not reach the defendants’ alternative argument in support of affirmance. Ritter, J.P., Krausman, Schmidt and Crane, JJ., concur.